DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s 2-24-21 election without traverse of Group II (claims 4-10) is acknowledged.  Claims 1-3 and 11-16 are withdrawn from further consideration per 37 CFR 1.142(b) as drawn to nonelected Groups, there being no allowable generic or linking claim.  Applicant is reminded that upon cancelling claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of ≥1 claim remaining in the application. A 37 CFR 1.48(a) request to correct inventorship must be accompanied by an application data sheet in accordance with 37 CFR 1.76 identifying each inventor by his or her legal name and by the 37 CFR 1.17(i) processing fee.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned/defined in the description: all parts labels in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor/joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, since the claim fails to recite the claim number from which it depends, rendering the scope thereof indeterminable, claim 8 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  While the claim has been interpreted for examination purposes (MPEP 2173.06) as depending from claim 4, this rejection nevertheless needs addressing.
Regarding claim 9, the claim is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. as being incomplete: i) it does not end with a period, and ii) the final member of its putative Markush group is not immediately preceded by “and”, “or”, or the like.  MPEP 608.01(m) and 2173.05(h)I.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillies et al., GB2219598 (1989) (“Gillies”).  Regarding claims 4 and 7, Gillies discloses a dispersion See Gillies at, e.g., p. 2-3 (bridging par.), 3-4 (bridging par.); Ex. 1; Table 1.
Regarding claim 6, since the claim does not positively require that the porous solid is an MOF, Gillies’ disclosures vis-à-vis claim 4 are considered to meet/satisfy claim 6 as well.

Claims 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuyama et al., EP0372366 (1990) (“Fukuyama”).  Regarding claims 4 and 7, Fukuyama discloses a dispersion composition comprising 1-60 wt% of a zeolite (i.e. a porous solid) dispersed/suspended within liquid carriers such as silicone oil; dispersions of 40 wt% zeolite in silicone oil are specifically disclosed.  See Fukuyama at, e.g., p. 3, ln. 42 to p. 4, ln. 19; Ex. 1-3.
Regarding claim 6, since the claim does not positively require that the porous solid is an MOF, Fukuyama’s disclosures vis-à-vis claim 4 are considered to meet/satisfy claim 6 as well.

Claims 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamad, US 2014/0099245 (published 4-10-04).  Regarding claims 4 and 7, Hamad discloses a dispersion composition comprising a porous solid such as activated C, an MOF, or MgO (a solid inorganic material, implicitly porous given its gas adsorption ability) dispersed/suspended within liquid carriers such as (deep) eutectic mixtures/solvents.  See Hamad at, e.g., par. 14, 35, 39, 44-62, 83; Tables 1-2.  Examples of 25 and 50 wt% MgO dispersed within 1,3-bis(3-aminopropyl)-1,1,3,3-tetramethyldisiloxane (a silicone oil) are specifically disclosed.  See id. at Ex. 1-2; Tables 1-2.
claim 6, since the claim does not positively require that the porous solid is an MOF, Hamad’s disclosures vis-à-vis claim 4 are considered to meet/satisfy claim 6 as well.

Claims 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrovic et al., US 6,107,433 (2000) (“Petrovic”).  Regarding claims 4 and 9, Petrovic discloses a 50 wt% dispersion of a zeolite in castor oil; the zeolite is considered to be porous since it is stated to be a drying agent (i.e. sorbs water).  See Petrovic at, e.g., col. 8, ln. 50-59.

Claims 4 and 9 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention, as illustrated by Petrovic.  Regarding claims 4 and 9, Petrovic discloses that a 50 wt% dispersion of a zeolite in castor oil, called “Baylith L Paste”, may be obtained from (i.e. is sold by) Bayer Corp.; the zeolite is considered to be porous since it is stated to be a drying agent (i.e. sorbs water).  See Petrovic at, e.g., col. 8, ln. 50-59.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 5-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hamad.  Regarding claim 5, and additionally and/or alternatively regarding claim 6, Hamad’s teachings are as above.  In addition to its exemplary MgO, Hamad also teaches other appropriate solid capture agents such as the MOF HKUST-1, i.e. Cu3(BTC)2 (BTC being benzenetricarboxlyate, i.e. the Cu+2 ions are co-ordinated to carboxylates as claimed).  See Hamad at, e.g., par. 39 and 44.  Given Hamad’s teaching of the appropriateness and/or interchangeability of MgO and MOFs such as HKUST-1 for its dispersion composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamad’s overall methodology by employing HKUST-1 either i) instead of and/or ii) in conjunction with its MgO.  Regarding i), note that selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Regarding ii), it has been held prima facie See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.

Claims 8 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hamad.  Regarding claims 8 and 10, Fukuyama teaches the appropriateness (and thus interchangeability) of silicone oil, hydrocarbon oils (i.e. paraffin oil), and or halogenated hydrocarbon oil as its dispersion’s liquid, rendering the selection thereof prima facie obvious, notwithstanding Fukuyama’s not specifically employing either of the latter two oils- selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07.  See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 


/DANIEL BERNS/ March 19, 2021
Primary Examiner
Art Unit 1736